Title: From Thomas Jefferson to John Bowie Magruder, 14 November 1805
From: Jefferson, Thomas
To: Magruder, John Bowie


                  
                     Sir 
                     
                     Washington Nov. 14. 05
                  
                  I have recieved your letter of Oct. 26. covering the accounts between us, and I see with extreme regret that mr Lilly has not settled them. I had before authorised him to settle that of 1804. and the one of 1805. which you delivered me when I was last at home. I immediately delivered him & he promised to settle the whole together. I regret he did not the more, because they come upon me here where I have neither the papers nor persons which can alone give me information. your prices in the account of 1804. are from 8/ to 36/ the hundred. I am afraid to affirm that I never gave as much as even 18/ from my memory alone, but I do not believe I ever did; and if I did it must have been under strong necessity or inadvertency, & for very small parcels. you indeed inclose me an acct. wherein appears an article of about 500. or 600 f. of thirded 4. I. plank @ 18/ probably in long lengths, which account including this article appears to have been paid, whether from want of time to look into it which often happens with me, or whether bound by the prior agreement of my workmen, I cannot now recollect. but the use made of this example of 18/ shews how careful I ought to be to prevent those of 36./ I can affirm that the great mass of my best plank for flooring & wainscoating has cost me but from 8/ to 12/. I acknolege at the same time your equal right to insist on price in the present case, and  am willing to have it settled between us by good men of our mutual choice. in the mean time, as I do not wish to use this as a pretext for keeping you out of money which I admit to be due, I have reduced all your articles to 12/ which are carried out at higher prices. this makes a balance due you of £43–18–0 3/4 which sum I will remit you thirty days hence, which is as early as I can do it. Accept my salutations & best wishes.
                  
                     Th: Jefferson 
                     
                  
               